In an action by three bus passengers to recover damages for personal injuries sustained as a result of a sudden stopping or lurching of the bus, the defendants Green Bus Lines, Inc., and Beckman, the bus owner and operator, respectively, appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Queens County, rendered April 11, 1960, after a jury trial, as is in favor of plaintiff Natalie Meyersfleld against them, in the amount of $17,500. Judgment, insofar as appealed from, reversed on the facts, action severed as to plaintiff Natalie Meyersfleld and a new trial granted as between her and the bus owner and operator, with costs to abide the event, unless, within 20 days after entry of the order hereon, plaintiff Natalie Meyersfleld shall stipulate to reduce the verdict in her favor from $17,500 to $10,000, in which event the judgment, as so rediiced and insofar as appealed from, is affirmed, without costs. In our opinion the verdict of $17,500 in favor of said plaintiff is excessive. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.